

114 HR 6498 IH: Presidential Tax Disclosure Act of 2016
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6498IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. Cicilline (for himself, Ms. Roybal-Allard, Mr. Meeks, Mr. Beyer, Mr. McGovern, Ms. Schakowsky, Mr. Hastings, Mr. Brendan F. Boyle of Pennsylvania, Ms. Moore, Mr. Ryan of Ohio, Ms. Velázquez, Mr. DeFazio, Ms. Kaptur, Ms. Brownley of California, Ms. Lofgren, Mr. Grijalva, Mr. Ted Lieu of California, Mr. Nadler, Ms. Titus, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the disclosure of the Federal income tax returns of the President.
	
 1.Short titleThis Act may be cited as the Presidential Tax Disclosure Act of 2016. 2.Disclosure of Federal income tax returns of the President (a)In generalAny individual holding the office of President shall submit to the Director of the Office of Government Ethics a copy of each Federal income tax return filed by such individual with the Internal Revenue Service for any taxable year ending during the period such individual holds such office. Such copy shall be so submitted not later than the earlier of the date which is 90 days after such return is so filed or the end of the calendar year in which such return is so filed.
 (b)Application to certain prior year returnsNot later than 90 days after an individual first assumes the office of President, such individual shall submit to the Director of the Office of Government Ethics a copy of each Federal income tax return filed by such individual with the Internal Revenue Service for the three most recent taxable years ending before the date on which such individual first assumes such office.
 (c)Public disclosureIn the case of any Federal income tax return received by the Director of the Office of Government Ethics under subsection (a) or (b) of this section or section 6103(l)(23) of the Internal Revenue Code of 1986, the Director shall, not later than 7 business days after receiving such return—
 (1)make such return publicly available on the Internet; and (2)submit such return to the Committees on the Judiciary, Ways and Means, and Oversight and Government Reform of the House of Representatives and to the Committees on the Judiciary and Finance of the Senate.
				(d)Special rules
 (1)Disclosure of entire returnAny reference in this section to a Federal income tax return includes all schedules, supplements, amendments, and attachments with respect to such return. In the case of any such schedule, supplement, amendment, or attachment which is not filed with the Internal Revenue Service on the same date as the return, such schedule, supplement, amendment, or attachment shall be treated as a separate return for purposes of determining the deadline for submission and disclosure under this section.
 (2)Permitted redactionsNo information may be redacted from any return submitted or disclosed under this section, except the following information:
 (A)Any Social Security number of any individual. (B)Any taxpayer identification number of any person.
 (C)Any account identification number. (D)Any name of any dependent of the taxpayer.
					(3)Application to spouses
 (A)Joint returnsIn the case of any return which is filed jointly with the spouse of any individual, the entire return shall be treated as the return of such individual for purposes of this section.
 (B)Separate returnsIf the spouse of any individual to whom subsection (a) applies files a Federal income tax return which is separate from such individual, this section and section 6103(l)(23) of the Internal Revenue Code of 1986 shall apply to such return in the same manner as such section would apply if such return were filed by such individual.
					(e)Enforcement by Attorney General
 (1)The Attorney General may bring a civil action in any appropriate United States district court against any individual who knowingly falsifies or who knowingly fails to submit or disclose any information that such individual is required to submit or disclose pursuant to this section or section 6103(l)(23) of the Internal Revenue Code of 1986. The court may assess against such individual a civil penalty in an amount of not more than $50,000.
 (2)It shall be unlawful for any person to knowingly— (A)falsify any information that such person is required to submit or disclose under this section or section 6103(l)(23) of the Internal Revenue Code of 1986; or
 (B)fail to so submit or disclose such information. (3)Any person who—
 (A)violates paragraph (2)(A) shall be fined not more than $50,000, imprisoned for not more than 6 months, or both, and
 (B)violates paragraph (2)(B) shall be fined not more than $50,000, imprisoned for not more than 6 months or both.
 (4)The Director of the Office of Government Ethics, or any Committee referred to in subsection (c)(2), may refer to the Attorney General the name of any individual which such Director or Committee has reasonable cause to believe has violated paragraph (2).
 (f)Alternative disclosure by Secretary of the TreasurySection 6103(l) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(23)Disclosure of tax returns of the President
 (A)In generalIf any Federal income tax return required to be submitted to the Director of the Office of Government Ethics under subsection (a) or (b) of section 2 of the Presidential Tax Disclosure Act of 2016 is not so submitted before the date specified in such subsection with respect to such submission (or if any such return so submitted is incomplete or inaccurate), the Secretary shall disclose such return to the Director of the Office of Government Ethics not later than 30 days after such date.
 (B)Redactions; etcRules similar to the rules of section 2(d) of the Presidential Tax Disclosure Act of 2016 shall apply for purposes of this paragraph, except that the Secretary shall redact the information described in subparagraphs (A) through (D) of paragraph (2) of such section before disclosing such return under subparagraph (A).
 (C)RedisclosureReturn information disclosed under subparagraph (A) may be redisclosed by the Director of the Office of Government Ethics as provided in section 2(c) of the Presidential Tax Disclosure Act of 2016..
 (g)Effective dateThis section, and the amendments made by this section, shall apply with respect to individuals assuming the office of President after December 31, 2016.
			